



COURT OF APPEAL FOR ONTARIO

CITATION: Donovan v. Waterloo
    Regional Police Services Board, 2019 ONCA 994

DATE: 20191217

DOCKET: C66718

Hoy A.C.J.O., van Rensburg and Roberts JJ.A.

BETWEEN

Kelly Lynn Donovan

Plaintiff/Responding Party (Appellant)

and

Waterloo Regional Police Services Board and Bryan
    Larkin

Defendants/Moving Parties (Respondents)

Kelly Lynn Donovan, acting in person

Donald B. Jarvis and Cassandra Ma, for the respondents

Heard: October 11, 2019

On appeal from the order
    of Justice Michael T. Doi of the Superior Court of Justice, dated March 20,
    2019, with reasons reported at 2019 ONSC 1212.

COSTS ENDORSEMENT

[1]

We have received and reviewed the parties costs submissions. The
    appellant is entitled to costs of the appeal and of the motion before the
    motion judge, fixed in the all-inclusive amounts of $4,000 and $3,500,
    respectively.

Alexandra Hoy
    A.C.J.O.

K. van Rensburg J.A.

L.B. Roberts J.A.


